DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-2, drawn to an endoscope camera head where a second member slides on an inner side of a first member, and the members are joined by threaded portions.
Group 2, claim(s) 1 and 3-4, drawn to an endoscope camera head where a second member slides on an inner side of a first member, and the second member has a projection portion.
Group 3, claim(s) 1 and 5, drawn to an endoscope apparatus, where a coupler holding an endoscope slides against a casing of a camera head inputting images from the endoscope, wherein at the sliding surfaces of the coupler and casing, part of the sliding surface of the casing is exposed to an outside.
Group 4, claim(s) 1 and 6, drawn to an endoscope apparatus, where a coupler holding an endoscope slides against a casing of a camera head inputting images from the endoscope, wherein at the sliding surfaces of the coupler and casing, part of the sliding surface of the coupler is exposed to an outside.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The common technical feature uniting groups 2-4 with group 5 is an endoscope camera head comprising a first member and a second member that are capable of rotating relative to each other about a first axis, wherein the first member has a first rotation-sliding surface that extends in an annular shape about the first axis as a center, the second member engages with the first rotation-sliding surface in a state in which movement to a direction of the first axis is restricted relative to the first member, and has a second-rotation sliding surface that rotation-slides relatively to the first rotation-sliding surface about the first axis, and the second rotation-sliding surface abuts only on a part of the first rotation-sliding surface, to expose a part of the first rotation-sliding surface outside.
This element cannot be a special technical feature under PCT rule 13.2 because the element is shown in the prior art. Omagari (USPN 4,552,131) teaches an endoscope camera head [coupling portions of 6 and 7, Fig.1] comprising:
a first member [7, Figs.1, 3, col.2 ll.40-45] and a second member [6, Figs.1, 3, col.2 ll.40-41] that are capable of rotating relative to each other about a first axis [Fig.1; when detached, alternatively as shown in Figs.2-3; when 6 inserted into the bayonet fitting 13 and rotated to lock], wherein 
the first member has a first rotation-sliding surface [annular surface of 13 on which 6 slides: Figs.1-3, col.2 ll.49-51] that extends in an annular shape about the first axis as a center, 
the second member engages with the first rotation-sliding surface in a state in which movement to a direction of the first axis is restricted relative to the first member [Figs.1-3; when the devices abut], and has a second-rotation sliding surface [proximal surface of 6, Fig.3] that rotation-slides relatively to the first rotation-sliding surface about the first axis, and 
the second rotation-sliding surface abuts only on a part of the first rotation-sliding surface, to expose a part of the first rotation-sliding surface outside [Figs.2, 3; when the engaging claws of 6 are engaged behind the flanges of 13 as shown in Fig.3, portions of the first rotation-sliding surface of 13 (see Fig.2) would be exposed between the flanges].
 
Bradley Lytle on 25 January, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795